Citation Nr: 0204075	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  95-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cerebral cortex 
atrophy.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran had more than 20 years of active duty when he 
retired in December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  When this case was previously before 
the Board in April 1999, service connection was granted for 
lumbar strain and denied for a seizure disorder.  The Board 
remanded the issues of entitlement to service connection for 
migraine headaches and cerebral cortex atrophy for additional 
development.  Following the requested development, the RO in 
May 2001 granted service connection for headache with a 
history of migraine headaches as secondary to service-
connected panic attacks with anticipatory anxiety, history of 
pseudoseizures.  The RO continued its denial of service 
connection for cerebral cortex atrophy.  The matter is now 
before the Board for final appellate consideration.  

In correspondence received in August 2001, the veteran 
appears to raise claim of entitlement to an increased rating 
for his service-connected psychiatric disorder with history 
of pseudoseizures.  This issue has not been adjudicated or 
developed for appellate consideration and is referred to the 
RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although atrophy of the cerebral cortex was present in 
service, identifiable disability from the cortical atrophy is 
not currently shown.  


CONCLUSION OF LAW

Service connection for cerebral cortex atrophy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that the veteran's entrance 
examination in November 1973 was negative for complaints or 
findings referable to cerebral cortex atrophy.  The service 
medical records demonstrate that he was seen on June 6, 1993, 
with complaints of a bump on his head as a result of hitting 
his head while in the bathroom.  There was no loss of 
consciousness or vomiting since the injury, although the 
veteran had had some nausea since the accident.  A CT scan of 
the head was negative.  A diagnosis of a soft tissue 
contusion of the head was rendered.  When seen in mid-June 
1993 with complaints of a questionable seizure, it was 
reported that a CT scan showed mild frontal atrophy.  

On June 23, 1993, the veteran was seen with complaints of 
right facial and left upper extremity numbness of two weeks' 
duration.  A diagnosis of questionable sensory seizures was 
rendered at that time.  On June 24, 1993, the veteran was 
hospitalized for evaluation.  It was reported that he had had 
meningitis as an infant.  Following observation, a diagnosis 
of a seizure disorder was rendered.  On July 29, 1993, the 
veteran was again hospitalized for observation.  A magnetic 
resonance imaging (MRI) scan of the brain performed on July 
30, 1993, revealed mild cortical atrophy.  Following testing, 
a diagnosis of a conversion disorder was rendered.  

On August 7, 1993, the veteran was again hospitalized for 
observation.  On a neurological consultation during 
hospitalization, the examiner noted that he had reviewed the 
MRI and felt that it did reveal diffuse atrophy, moderate for 
this age group, with anterior temporal (bilateral) and right 
parietal atrophy more pronounced than other regions.  He 
indicated that the finding could be related to the history of 
meningitis (or possible viral encephalitis).  The examiner 
also found interesting the veteran's history of syphilis, 
which had been found by routine blood test previously.  The 
differential diagnosis included neurosyphilis, partial 
complex seizure, and fugue state/dissociative disorder.  When 
subsequently seen in the neurology clinic, it was reported 
that the cerebrospinal fluid (CSF) was unremarkable and VDRL 
(test for syphilis) was nonreactive (NR).  However, the serum 
FTA ABS (fluorescent treponemal antibody absorption) test was 
positive.  

When examined for separation in November 1993, the veteran 
reported a history that included frequent or severe 
headaches, dizziness or fainting spells, and eye trouble, but 
cerebral cortex atrophy was not noted or diagnosed.  

On a VA general medical examination in February 1994, the 
examiner noted abnormalities on a CT scan consistent with 
cerebral atrophy.  

On a June 1994 VA neurological examination, the examiner 
stated that he had reviewed the veteran's July 1993 MRI and 
that it appeared to show some mild frontal atrophy.  However, 
he could not see any obvious evidence of hippocampal 
sclerosis on the coronal sections.  A physical examination 
was essentially unremarkable.  The diagnoses were migraine 
headaches, and a history of spells, although the description 
of the spells according to the records was felt to be quite 
atypical for a true seizure disorder.  

In August 1994, the veteran was hospitalized for observation.  
It was again noted that an MRI in July 1993 had shown atrophy 
in the frontoparietal region.  A final diagnosis of 
pseudoseizures was rendered.  

A VA progress note dated in September 1994 reiterates the 
results of the MRI.  

In May 1997, the veteran was afforded an additional VA 
neurological examination.  He reported having had his first 
seizure in 1993, after striking his head without loss of 
consciousness.  He denied febrile, infantile, and childhood 
seizures but reported numerous closed head injuries with loss 
of consciousness, the first one occurring as a small child.  
He also reported having had meningitis or encephalitis as a 
child.  A medical history that included seizures, 
hypertension, personality disorder, conversion disorder, 
dissociative disorder, amnesia, and brain injury was noted.  
The examiner concluded that the veteran's history, physical 
examination, and past medical evaluation were consistent with 
a pseudoseizure disorder and that any disability caused by 
this disorder would be of a psychiatric nature.  He noted 
that the MRI scan, which reportedly showed mild atrophy but 
no focal lesions, was not available for review.  

In November 1998, the Board requested a Veteran's Health 
Administration (VHA) opinion concerning the issue of service 
connection for cerebral cortex atrophy.  The Board requested 
that the reviewer render an opinion as to whether the veteran 
currently had cerebral cortex atrophy, and, if so, the 
etiology and time of onset of this disorder.  

In his December 1998 response, an assistant professor in the 
Neurology Service at the University of Louisville concluded 
that although cortical atrophy was present on several scans, 
including CT scans and the July 1993 MRI, no intra-
parenchymal pathology was noted.  He stated that although 
cortical atrophy can be seen with prior head trauma, it was 
usually a trauma of significant magnitude to cause a 
concussive or comatose state.  The reviewer stated that he 
saw no reflection of that in the record, which he said that 
he had carefully reviewed.  He noted that neurodegenerative 
disorders could cause cerebral atrophy but that he saw no 
cognitive deficits in the neuropsychological batteries that 
had been performed.  The reviewer therefore concluded that 
the mild cortical atrophy identified was most likely of 
little significance.  

Treatment reports received in August 2001 show that the 
veteran underwent an evaluation by T. G. Mulpur, M.D., a 
private neurologist in November 1999.  The neurological 
evaluation was entirely within normal limits.  An MRI of the 
brain performed later in November showed moderate generalized 
atrophic change slightly more prominent than would be 
expected for someone of the veteran's age.  The cause for the 
atrophy was not felt to be readily apparent.  No focal 
lesions were noted.  With addition of IV contrast, no 
abnormally enhancing foci were noted.  

Dr. Mulpur saw the veteran in follow-up visits through June 
2001, but neurological examinations were consistently 
nonfocal.  In April 2000, Dr. Mulpur noted that the MRI 
revealed mild atrophy, while an electroencephalogram (EEG) 
was normal.  In December 2000, it was reported that the 
veteran experienced a generalized tonic-clonic seizure, which 
Dr. Mulpur characterized as a "breakthrough seizure."  The 
impression in June 2001 was breakthrough seizures.  

Analysis

The December 1998 reviewer found the veteran's mild cortical 
atrophy to be of little significance.  While the reviewer's 
opinion suggests that the veteran has a current cortical 
atrophy, he did not say what if any disability resulted from 
the atrophy.  This is the dispositive issue.  As there is no 
doubt that cortical atrophy was visualized in service, the 
question is whether the atrophy has resulted in any 
identifiable residuals, that is, in a disability for which 
service connection can be granted.  

Service connection may only be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  A disability means 
"'impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions. . . .'"  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (quoting 
38 C.F.R. § 4.1 (1990)).  Although symptoms are 
manifestations or indications of disease or injury, even 
disease or injury is not entitled to service connection 
unless chronic residuals constituting a disability result 
therefrom.  In affirming a Board decision denying an 
application to reopen a claim of entitlement to service 
connection for spinal meningitis and denying an original 
claim for service connection for residuals of frozen feet, 
the United States Court of Appeals for Veterans Claims 
(Court) stated:  "[The veteran] is apparently of the belief 
that he is entitled to some sort of benefit simply because he 
had a disease or injury while on active service.  That, of 
course, is mistaken.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

Disability, for purposes of service connection, means an 
impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

As noted above, the Board in April 1999 denied service 
connection for a seizure disorder.  Because the veteran did 
not appeal that decision to United States Court of Appeals 
for Veterans Claims, the Board's decision became final.  
38 U.S.C.A. §§ 7103, 7104, 7266 (West 1991 & Supp. 2001).  
The Board observes that Dr. Mulpur has not associated any 
current seizure disorder with the cortical atrophy visualized 
during service and afterward.  

There is thus no competent evidence identifying any current 
impairment resulting from the cortical atrophy visualized on 
diagnostic imaging tests.  The inference to be drawn from 
this is that the cortical atrophy is an incidental finding 
that has not resulted in impairment of the veteran's earning 
capacity such as to constitute a disability for VA purposes.  
In the absence of current disability, there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

In his substantive appeal received in December 1994, the 
veteran contended that the atrophy of the cerebral cortex was 
well documented and that this condition was the result of his 
inservice head injury and was ultimately the cause of his 
seizure-type symptoms.  However, the veteran is not competent 
to relate any current seizures or seizure-type symptoms to 
his cortical atrophy.  

A layperson such as the veteran is competent to describe the 
symptoms he observes or experiences.  See, e.g., Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) (claimant as a layperson 
may testify to the physical manifestations of a disease or 
injury).  However, he is not competent to render a diagnosis 
or to offer a medical opinion attributing a disability to 
service or an incident in service, as this requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2) (defining 
competent lay evidence as "any evidence not requiring that 
the proponent have specialized education, training, or 
experience"; such evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."); Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in 
order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration").  There is no competent medical evidence 
attributing any current residuals to the cortical atrophy 
visualized in service.  Competent medical evidence "means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(1)).  

Competent medical evidence "may also mean statements 
conveying sound medical principles found in medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses."  Id.  Although 
the veteran submitted during the prosecution of his claim a 
number of extracts from medical treatises such as the 13th 
edition of the Merck Manual, none of this evidence identifies 
chronic residuals normally associated with atrophy of the 
cerebral cortex.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for atrophy of the cerebral cortex must be denied.  
38 U.S.C.A. § 5107(b).  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  Among other things, the VCAA 
eliminated the well-grounded-claim requirement and modified 
VA's duties to notify and assist claimants.  See generally 
VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
5126 (West Supp. 2001); see also Holliday v. Principi, 14 
Vet. App. 280, 284-86 (2001) (holding all sections of VCAA 
retroactive).  

The Court has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions, the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board observes that the veteran was notified of the law 
governing service connection claims in the statement of the 
case issued to him and his representative in October 1994.  
Also included in the statement of the case and in 
supplemental statements of the case subsequently furnished 
was a description of the evidence relied on and the rationale 
underlying the RO's decision in this case.  Other 
correspondence from the RO, as well as the Board's April 1999 
remand, illuminated the problems involved in resolving the 
issue addressed herein.  During the course of this appeal, 
the veteran has undergone a number of VA examinations and his 
case has been reviewed by a number of specialists in 
neurology, including an assistant professor of neurology at 
the University of Louisville who found the cortical atrophy 
"most likely of little significance."  There is no question 
that the evidence has been extensively developed and that the 
veteran has been afforded a number of opportunities to submit 
additional evidence and argument.  

The veteran has not pointed to additional development that 
would be relevant to the dispositive issue in this case.  The 
Board notes that its decision does not turn on whether the 
veteran has cortical atrophy that was first shown in service; 
that much is conceded.  Rather, the case turns on whether 
there is any competent evidence that as a result of the 
cortical atrophy, the veteran has a current disability as 
defined for VA purposes.  In the absence of competent 
evidence identifying residuals of cortical atrophy that 
amount to a disability, the Board concludes that further 
development of an already extensively developed case would 
merely exalt form over substance.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  The Board 
finds that there is no reasonable possibility that any 
further assistance would aid in substantiating the veteran's 
claim for service connection for atrophy of the cerebral 
cortex.  38 U.S.C.A. § 5103A(a)(2).  


ORDER

Service connection for cerebral cortex atrophy is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

